            Case 1:17-vv-00819-UNJ Document 47 Filed 11/27/19 Page 1 of 8




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 17-819V
                                         (Not to be published)

*************************
                           *                                    Special Master Corcoran
CHERLANDA SHEPPARD,        *
                           *
               Petitioner, *                                    Filed: September 27, 2019
                           *
          v.               *
                           *                                    Decision by Stipulation; Damages;
SECRETARY OF HEALTH        *                                    Conceded; Guillain-Barré Syndrome;
AND HUMAN SERVICES,        *                                    Tdap Vaccine.
                           *
               Respondent. *
                           *
*************************

Gary Alan Krochmal, Law Offices of Gary A. Krochmal, PLLC, MI, for Petitioner.

Amy Paula Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On June 19, 2017, Cherlanda Sheppard filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 (ECF No. 1). Petitioner alleged that she
developed Guillain-Barré syndrome (“GBS”) as a result of the tetanus-diphtheria-acellular-
pertussis (“Tdap”) vaccine she received on May 23, 2016. Id. at 5.




1
  Although not formally designated for publication, this Decision will be posted on the United States Court of Federal
Claims website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This means the Decision
will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however,
the parties may object to the published Decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public
in its current form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
           Case 1:17-vv-00819-UNJ Document 47 Filed 11/27/19 Page 2 of 8



        Respondent denied Petitioner’s GBS was caused by the receipt of the Tdap vaccine. (ECF
No. 15). Petitioner submitted two expert reports and Respondent submitted an expert report. (ECF
Nos. 22, 24, 25). Then, I held a status conference with the parties on February 27, 2019, and
directed Respondent to indicate whether he was amenable to settlement. Respondent indicated that
settlement was possible (ECF No. 29), and for the next several months the parties engaged in
settlement negotiations. On September 26, 2019, the parties filed a stipulation maintaining their
positions but agreeing that the issues before them can be settled, and that a decision should be
entered awarding Petitioner compensation. (ECF No. 35).

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

       The stipulation awards:

       •    A lump sum payment of $150,000.00, in the form of a check payable to Petitioner,
            Cherlanda Sheppard. This amount represents compensation for all elements of
            compensation under Vaccine Act Section 15(a) to which Petitioner is entitled.

       •    A lump sum of $1,8740.41. which amount represents reimbursement of a State of
            Michigan Medicaid lien, in the form of a check payable jointly to Petitioner and:

                                       Meridian Health Plan
                                   c/o Discovery Health Partners
                                         Two Pierce Place
                                             Suite 1900
                                          Itasca, IL 60143
                             Attn: Ashonda Walker, Recovery Analyst
                              awalker@discoveryhealthpartners.com
                                        Case No. 2948070
                                        TIN: 26-30000153

               Petitioner has agreed to endorse the reimbursement check to Discovery Health
               Partners. (ECF No. 35).




                                                  2
            Case 1:17-vv-00819-UNJ Document 47 Filed 11/27/19 Page 3 of 8



        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3

         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           3
Case 1:17-vv-00819-UNJ Document 47
                                35 Filed 11/27/19
                                         09/26/19 Page 4
                                                       1 of 8
                                                            5
Case 1:17-vv-00819-UNJ Document 47
                                35 Filed 11/27/19
                                         09/26/19 Page 5
                                                       2 of 8
                                                            5
Case 1:17-vv-00819-UNJ Document 47
                                35 Filed 11/27/19
                                         09/26/19 Page 6
                                                       3 of 8
                                                            5
Case 1:17-vv-00819-UNJ Document 47
                                35 Filed 11/27/19
                                         09/26/19 Page 7
                                                       4 of 8
                                                            5
Case 1:17-vv-00819-UNJ Document 47
                                35 Filed 11/27/19
                                         09/26/19 Page 8
                                                       5 of 8
                                                            5
